Citation Nr: 1001912	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to 
December 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to service connection 
for bilateral hearing loss and confirmed the previous denial 
of service connection for tinnitus.  The RO in Oakland, 
California, currently retains jurisdiction of the Veteran's 
claim file.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal, and found that the Veteran had not 
submitted new and material evidence to reopen the previously 
denied claim of service connection for tinnitus.  
Irrespective of the RO's action, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claim of service connection for tinnitus.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
tinnitus in a March 2006 decision.  The appellant received 
timely notice of the determination but did not appeal, and 
that denial is now final.

2.  Evidence received since the March 2006 RO decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for tinnitus.

3.  Tinnitus was not diagnosed in service or for many years 
thereafter, and a preponderance of the competent evidence is 
against a finding that the current tinnitus is related to 
service.

4.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has bilateral hearing loss 
as defined by VA regulation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
March 2006 RO decision, and the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2007 and post-adjudication notice by 
letter dated in July 2008.  

The pre and post adjudication notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

The appellant's claim of entitlement to service connection 
for tinnitus based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, to 
include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below with respect to the new and 
material issue no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown 4 Vet. 
App. 384, 393 (1993).  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard, 4 Vet. App. at 393.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).
VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and obtained an opinion regarding the 
nature and etiology of his claimed disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence Claim

The Veteran filed to reopen his claim of entitlement to 
service connection for tinnitus in March 2007.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In March 2006 the RO denied the Veteran's claim of service 
connection for tinnitus,  finding that STRs do not show 
treatment for, or diagnosis of, tinnitus during service, and 
that post-military treatment records do not show treatment 
for, or diagnosis of, tinnitus.  In March 2007 the Veteran 
requested only a re-evaluation of tinnitus.  This submission 
from the Veteran does not constitute a valid notice of 
disagreement (NOD) with the March 2006 rating decision.  See 
38 C.F.R. § 20.201.  The appellant received timely notice of 
the determination but did not appeal, and the March 2006 
rating decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

Evidence submitted since the March 2006 RO decision 
pertaining to the Veteran's claimed tinnitus disability 
includes a November 2007 VA examination report noting that 
there is a history of bilateral constant tinnitus.  

The November 2007 VA examination report is new because it is 
not duplicative of evidence considered by the RO at the time 
of its March 2006 decision.  

The November 2007 VA examination report also addresses 
whether the Veteran has a current tinnitus disability, which 
was the basis for the RO's March 2006 denial of the claim.  
The VA examination report clearly relates to the 
unestablished fact; that is, whether the Veteran currently 
has tinnitus as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted November 2007 VA examination 
report is not cumulative or redundant of existing evidence, 
and presents a reasonable possibility of substantiating the 
claim.  

Accordingly, reopening the claim to entitlement to service 
connection for tinnitus is warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  

III.  Service Connection for Tinnitus  

The Veteran seeks service connection for tinnitus.  He 
contends that his current tinnitus is related to noise from 
machine gun, mortar, grenade launcher, and anti-tank weapon 
fire.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has tinnitus.  A November 2007 VA 
examination report notes that the Veteran's chief complaint 
was tinnitus, and that he has a history of bilateral constant 
tinnitus.  

The Veteran's STRs, including his November 1993 separation 
examination, which conducted audiometric hearing testing, do 
not indicate that the Veteran had any complaints of, or 
treatment for, any type of hearing problem or tinnitus while 
in service.  Personnel records indicate that the Veteran's 
primary specialty was as a M1 Abrams tank crewman.  The 
Veteran indicated that he was exposed to loud noises during 
service.  The Board finds these statements to be credible.  
The Veteran is competent to report symptoms such a hearing 
loud noises.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (finding a veteran competent to testify to 
symptomatology capable of lay observation).  Thus, the 
Veteran's exposure to acoustic trauma during service is 
conceded.  

A VA examination was conducted in November 2007.  The 
examiner noted a review of the Veteran's claim file.  The 
examiner noted the Veteran's reports of in-service noise 
exposure from large guns, mortar rounds, artillery, and 
machine guns, and that during service the Veteran was a tank 
crewman.  The Veteran reported that the Veteran cannot recall 
the date of the onset of tinnitus, but reported that it 
became bilateral about 1-2 years ago and prior to that he had 
it only in the right ear for a couple of years.  The examiner 
noted that the Veteran's occupation is as a truck driver and 
that he denies noise, and that the Veteran shoots with 
hearing protection.  Following audiometric testing, the 
examiner opined that the Veteran's tinnitus is not caused by, 
or a result of, noise exposure in the military.  It was noted 
that the rationale for the opinion was that, based on the 
Veteran's case history, tinnitus had a recent onset and the 
Veteran retired from the military 14 years ago.  The examiner 
noted that an article from the Institute of Medicine titled 
"Noise and Military Service, Implications for Hearing Loss" 
indicates that as the interval between noise exposure and the 
onset of tinnitus lengthens, the possibility that tinnitus 
will be triggered by other factors increases.  A more 
complete understanding of the mechanisms by which tinnitus is 
generated will be needed before the existence of delayed 
onset noise-induced tinnitus can be confirmed or rejected.  
The examiner also noted that the opinion is based on the 
Veteran's STRs, which shows normal hearing at separation, and 
on the configuration of today's audiogram, which shows normal 
hearing bilaterally.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his tinnitus is related 
to noise exposure during service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his claimed tinnitus and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
opinion provided by the VA audiological professional who 
thoroughly discussed the evidence of record and the etiology 
of the Veteran's claimed tinnitus and found that the claimed 
disability is not related to his service.  See Jandreau, 492 
F.3d at 1372.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the claim for 
tinnitus; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.



IV.  Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss.  He contends that his current hearing loss is related 
to noise from machine gun, mortar, grenade launcher, and 
anti-tank weapon fire.   

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

The Veteran's STRs, including his November 1993 separation 
examination, which conducted audiometric hearing testing, do 
not indicate that the Veteran had any complaints of, or 
treatment for, any type of hearing problem while in service.  
However, as discussed above, the Veteran's exposure to 
acoustic trauma during service is conceded.  Despite the 
Veteran's exposure to acoustic trauma during service, there 
is no competent evidence of record indicating that the 
Veteran currently has a bilateral hearing loss disability 
cognizable by VA.  

A November 2007 VA audiological examination shows the 
puretone thresholds, in decibels, were as follows at the 
given hertz:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
20
10
10
10
13
94%
LEFT
15
15
20
15
17
94%

The Veteran was noted to have clinically normal hearing.  

These findings do not reflect hearing loss as defined by 38 
C.F.R. § 3.385.  None of the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 
26 decibels or greater.  See 38 C.F.R. § 3.385.  Likewise, 
the Veteran's speech recognition scores are not less than 94 
percent.  Id.
Regardless of the fact that the Veteran was exposed to 
acoustic trauma during service, service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or 
injury occurred in service is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992). In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has bilateral hearing 
loss, which is related to service.  The Board notes the 
Veteran's contentions, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed disability and his views are of no probative 
value.  And, even if his opinion is entitled to be accorded 
some probative value, they do not outweigh the competent 
medical evidence of record, which shows that the Veteran does 
not currently have bilateral hearing loss.  See Jandreau, 
supra.  A competent audiological expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin, 1 Vet. App. at 171.

The preponderance of the evidence is against the claimed 
bilateral hearing loss; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert, 1 Vet. App. at 
57-58.











ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for tinnitus; to 
this extent only the claim, is granted.                                                                 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


